Case 19-50319-JKS   Doc 57-9   Filed 05/10/21   Page 1 of 41




        EXHIBIT I
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 21 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 32 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 43 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 54 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 65 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 76 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 87 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 98 of
                                                    of 41
                                                       40
Case
Case 19-50319-JKS
     17-12560-BLS Doc
                  Doc 57-9
                      2903 Filed
                            Filed05/10/21
                                  10/26/18 Page
                                            Page10 of 40
                                                 9 of 41
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 11
                                                 10 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 12
                                                 11 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 13
                                                 12 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 14
                                                 13 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 15
                                                 14 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 16
                                                 15 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 17
                                                 16 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 18
                                                 17 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 19
                                                 18 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 20
                                                 19 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 21
                                                 20 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 22
                                                 21 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 23
                                                 22 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 24
                                                 23 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 25
                                                 24 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 26
                                                 25 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 27
                                                 26 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 28
                                                 27 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 29
                                                 28 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 30
                                                 29 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 31
                                                 30 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 32
                                                 31 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 33
                                                 32 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 34
                                                 33 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 35
                                                 34 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 36
                                                 35 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 37
                                                 36 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 38
                                                 37 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 39
                                                 38 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 40
                                                 39 of
                                                    of 41
                                                       40
Case 17-12560-BLS
Case 19-50319-JKS   Doc 2903
                    Doc 57-9 Filed
                             Filed 05/10/21
                                   10/26/18 Page
                                            Page 41
                                                 40 of
                                                    of 41
                                                       40
